Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tod Kupstas on 12/21/2021.

The application has been amended as follows: 

Claim 1, Line 14: “located…wherein” has been changed to --extending upwardly from outer edges of the bottom member to define, along with said hinge and said closure member, an interior space; said at least two prongs extending inwardly into said interior space, wherein--.

Claim 1, Lines 19-20: “attached…bottom member” has been changed to --attached within said interior space by at least said prongs and said closure member--.

Claim 8, Line 13: “located…wherein” has been changed to --extending upwardly from outer edges of the bottom member to define, along with said hinge and said closure member, an interior space; said at least two prongs extending inwardly into said interior space, wherein--.


Claim 15, Line 13: “located…wherein” has been changed to --extending upwardly from outer edges of the bottom member to define, along with said hinge and said closure member, an interior space; said at least two prongs extending inwardly into said interior space, wherein--.

Claim 15, Line 18: --fixedly attached within said interior space by at least said prongs and said closure member and-- has been inserted between “space is” and “substantially”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/21/2021